DETAILED ACTION
	This action is in response to the Printer Query form dated 14 June 2021, noting that claim 15 depends on canceled claim 14, as of the submission dated 10 March 2021.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Kerry Lee Andken, on 15 June 2021.  The amendment changes the dependency of claim 15 such that it is not dependent on a canceled claim.  

The application has been amended as follows:
In claim 15, replace “as claimed in claim 14” with “as claimed in claim 13” (the only amendment).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793